Case 7:18-cv-08958- VB Docu fo) 6] 4908/18/20 pa 1of1
Copies M fer) &/ + Core
Chambers of Vincent L. Briccett

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

weeeX

 

MELBOURNE RIDGE, JR.,
Plaintiff,

Vv. : ORDER

MICHAEL G. DAVIS; EMMANUEL LEON- : 18 CV 8958 (VB)
MARTINEZ; YERMIA SOLOMON; DAVID :
A. LINDSAY; and DILLON A. OTTINO,

Defendants. :
“ane --- “-X

 

With respect to the case management conference scheduled for August 25, 2020, at 9:30
a.m., plaintiff and defense counsel shall attend by telephone by calling the following number and
entering the access code when requested:

Number: (888) 363-4749 (toll-free) or (215) 446-3662

Access Code: 1703567

It is the responsibility of defense counsel to make prior arrangements with the appropriate
facility to have plaintiff available by telephone.

The parties should be on the line by 9:30 a.m. and announce their names before speaking.

In the event plaintiff has retained counsel by the August 25, 2020, conference, counsel
shall attend by using the above call-in information.

Chambers wil! mail a copy of this Order to plaintiff at the address on the docket.
Dated: August 18, 2020

White Plains, NY
SO ORDERED:

un

Vincent L. Briccetti
United States District Judge

 

 
